Appeal from an order of the Supreme Court, Kings County, dated October 13, 1967, which granted defendant’s motion to dismiss the indictment. Order reversed, on the law, and motion denied. No questions of fact were considered. The evidence before the Grand Jury, if believed, states a prima facie case to support the indictment and, therefore, the dismissal of the indictment was erroneous. Christ, Acting P. J., Brennan and Hopkins, JJ., concur; Rabin and Kleinfeld, JJ., dissent and vote to affirm the order.